Exhibit 10.6

 

CREDIT SUISSE AG
Eleven Madison Avenue
New York, NY 10010   

ROYAL BANK OF CANADA

Three World Financial Center

200 Vesey Street

New York, New York 10281

   UBS LOAN FINANCE LLC
677 Washington Boulevard
Stamford, CT 06901 CREDIT SUISSE SECURITIES (USA) LLC
Eleven Madison Avenue
New York, NY 10010       UBS SECURITIES LLC
299 Park Avenue
New York, NY 10171   

CITIGROUP GLOBAL MARKETS INC.

390 Greenwich Street

New York, NY 10013

  

CONFIDENTIAL

May 16, 2012

NCI Building Systems, Inc.

10943 North Sam Houston Parkway West

Houston, Texas 77064

Attention: Mark E. Johnson, Chief Financial Officer

Project Verde

Amended and Restated Commitment Letter

Ladies and Gentlemen:

You have advised us that NCI Building Systems, Inc., a Delaware corporation (the
“Company” or “you”), intends to acquire (the “Acquisition”), directly or
indirectly, all of the equity interests of Metl-Span LLC (the “Acquired
Business”) pursuant to the Acquisition Agreement (as defined in Exhibit A
hereto). You have further advised each of Credit Suisse AG (acting through such
of its affiliates or branches as it deems appropriate, “CS”) and Credit Suisse
Securities (USA) LLC (“CS Securities” and, together with CS and their respective
affiliates, “Credit Suisse”), UBS Loan Finance LLC (“UBSLF”) and UBS Securities
LLC (“UBSS” and, together with UBSLF, “UBS”), Royal Bank of Canada (“Royal
Bank”) and RBC Capital Markets1 (“RBCCM” and, together with Royal Bank, “RBC”)
and Citi (as defined below and, collectively with

 

 

1 

RBC Capital Markets is a marketing name for the investment banking activities of
Royal Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

Credit Suisse, UBS and RBC, the “Committed Lenders”, “we” or “us”) that, in
connection with the foregoing, you intend to consummate the other Transactions
described in the Transaction Description attached hereto as Exhibit A (the
“Transaction Description”). Capitalized terms used but not defined herein shall
have the meanings assigned to them in the Transaction Description and in the
Summaries of Principal Terms and Conditions attached hereto as Exhibit B (the
“Term Sheet”) and the Summary of Additional Conditions attached hereto as
Exhibit C (the “Summary of Additional Conditions”; together with this commitment
letter, the Transaction Description and the Term Sheet, collectively, the
“Commitment Letter”). For purposes of this Commitment Letter, “Citi” shall mean
Citigroup Global Markets Inc. (“CGMI”), Citibank, N.A., Citigroup USA, Inc.,
Citicorp North America, Inc. and/or any of their affiliates as any of them shall
determine to be appropriate to provide the services contemplated herein (subject
to the confidentiality, assignment and other provisions hereof). It is
understood and agreed that CGMI is entering into this Commitment Letter for and
on behalf of Citi.

You have further advised each of the Committed Lenders that, in connection
therewith, it is intended that the financing for the Transactions will include
the $250.0 million senior secured term loan facility (the “Term Loan Facility”)
described in the Term Sheet.

In connection with the foregoing, in each case subject only to the conditions
set forth in the Funding Conditions Provision (as defined below) and in
Exhibit C hereto, the Committed Lenders agree as follows:

(a) CS is pleased to advise you of its commitment, severally and not jointly, to
provide 28 1/3% of the Term Loan Facility;

(b) UBSLF is pleased to advise you of its commitment, severally and not jointly,
to provide 28 1/3% of the Term Loan Facility;

(c) Royal Bank is pleased to advise you of its commitment, severally and not
jointly, to provide 28 1/3% of the Term Loan Facility; and

(d) Citi is pleased to advise you of its commitment, severally and not jointly,
to provide 15% of the Term Loan Facility.

It is agreed that each of CS Securities, RBCCM, UBSS and Citi will act as a
joint lead arranger and joint bookrunner for the Term Loan Facility (each of CS
Securities, RBCCM, UBSS and Citi in such capacity, a “Lead Arranger” and
collectively, the “Lead Arrangers”).

No compensation (other than that expressly contemplated by this Commitment
Letter and the Fee Letter referred to below) will be paid to any Lender in
connection with the Term Loan Facility unless you and we shall so agree.

 

2



--------------------------------------------------------------------------------

The Committed Lenders reserve the right, prior to or after the execution of
definitive documentation for the Term Loan Facility (which we agree will be
initially drafted by your counsel), to syndicate all or a portion of the
Committed Lenders’ commitments hereunder to a group of financial institutions
(together with the Committed Lenders, the “Lenders”) identified by the Committed
Lenders in consultation with you and reasonably acceptable to them and you with
respect to the identity of such Lender (your consent not to be unreasonably
withheld), it being understood that we will not syndicate to those persons
identified by you in writing to the Committed Lenders (or to their affiliates so
designated in writing) prior to the date of the Original Commitment Letter (as
defined below) or to any competitors of the Company or to any affiliates of such
competitors (such persons, collectively, the “Disqualified Institutions”);
provided that, notwithstanding each Committed Lender’s right to syndicate the
Term Loan Facility and receive commitments with respect thereto, it is agreed
that any syndication of, or receipt of commitments in respect of, all or any
portion of a Committed Lender’s commitment hereunder prior to the initial
funding under the Term Loan Facility shall not be a condition to such Committed
Lender’s commitment nor reduce such Committed Lender’s commitment hereunder with
respect to the Term Loan Facility (provided, however, that, notwithstanding the
foregoing, assignments of a Committed Lender’s commitment, which are effective
simultaneously with the funding of such commitment by the assignee, shall be
permitted) (the date of such initial funding under the Term Loan Facility, the
“Closing Date”) and, unless you otherwise agree in writing, each Committed
Lender shall retain exclusive control over all rights and obligations with
respect to its commitment, including all rights with respect to consents,
modifications and amendments, until the Closing Date has occurred. Without
limiting your obligations to assist with syndication efforts as set forth below,
it is understood that the Committed Lenders’ commitments hereunder are not
subject to syndication of the Term Loan Facility. The Committed Lenders intend
to commence syndication efforts promptly upon the execution of this Commitment
Letter and as part of their syndication efforts, it is their intent to have
Lenders commit to the Term Loan Facility prior to the Closing Date (subject to
the limitations set forth in the second preceding sentence). You agree actively
to assist the Committed Lenders (and to use your commercially reasonable efforts
to cause Clayton Dubilier & Rice LLC and its affiliates (collectively, the
“Sponsor”) and the Acquired Business to actively assist the Committed Lenders)
in completing a timely syndication that is reasonably satisfactory to them and
you. Such assistance shall include, without limitation, until the earlier to
occur of (i) a Successful Syndication (as defined in the Fee Letter) and (ii) 60
days after the Closing Date (a) your using commercially reasonable efforts to
ensure that any syndication efforts benefit materially from the existing lending
and investment banking relationships of you and the Sponsor, (b) direct contact
between senior management, representatives and advisors of you and the Sponsor,
on the one hand, and the proposed Lenders, on the other hand (and your using
commercially reasonable efforts to ensure contact between senior management,
representatives and advisors of the Acquired Business, on the one hand, and the
proposed Lenders, on the other hand), in all such cases at times mutually agreed
upon, (c) your and the Sponsor’s assistance, and your using commercially
reasonable efforts to cause the Acquired Business to assist, in the preparation
of a customary confidential information memorandum for the Term Loan Facility
and other marketing materials to be used in connection with the syndication (the
“Confidential Information Memorandum”), and your using commercially reasonable
efforts to provide such Confidential Information Memorandum (other than the
portions

 

3



--------------------------------------------------------------------------------

thereof customarily provided by financing arrangers, and limited, in the case of
information relating to the Acquired Business, to Required Information (as
defined in the Acquisition Agreement)) no less than 20 consecutive calendar days
prior to the Closing Date (provided that (i) such period shall not include any
day from and including June 29, 2012 through and including July 9, 2012 and
(ii) if such period has not ended prior to August 17, 2012, such period shall be
deemed not to have commenced until September 4, 2012), (d) prior to the launch
of the syndication, using your commercially reasonable efforts to procure or
confirm a corporate credit rating and a corporate family rating in respect of
the Borrower from Standard & Poor’s Ratings Services (“S&P”) and Moody’s
Investors Service, Inc. (“Moody’s”), respectively, and ratings for the Term Loan
Facility from each of S&P and Moody’s, (e) the hosting, with the Committed
Lenders, of no more than two meetings to be mutually agreed upon of prospective
Lenders at times and locations to be mutually agreed upon and (f) your ensuring
that there shall be no competing issues of debt securities or commercial bank or
other credit facilities of the Company, the Acquired Business or any of their
respective subsidiaries being offered, placed or arranged (other than
replacements, extensions and renewals of existing indebtedness that matures
prior to the Closing Date and any other indebtedness of the Acquired Business
and its subsidiaries permitted to be incurred pursuant to the Acquisition
Agreement) if the offering, placement or arrangement of such debt securities or
commercial bank or other credit facilities would have, in the reasonable
judgment of the Lead Arrangers, a detrimental effect upon the primary
syndication of the Term Loan Facility. Notwithstanding anything to the contrary
contained in this Commitment Letter or the Fee Letter (as defined below), but
without limiting your obligations to assist with syndication efforts as set
forth herein, it is understood that neither the commencement nor completion of
the syndication of the Term Loan Facility shall constitute a condition to the
availability of the Term Loan Facility on the Closing Date or at any time
thereafter.

The Lead Arrangers will, in consultation with you, manage all aspects of any
syndication of the Term Loan Facility, including decisions as to the selection
of institutions to be approached and when they will be approached, when their
commitments will be accepted, which institutions will participate (which
institutions shall be reasonably acceptable to you), the allocation of the
commitments among the Lenders and the amount and distribution of fees among the
Lenders. To assist the Lead Arrangers in their syndication efforts, you agree
promptly to prepare and provide (and to use commercially reasonable efforts to
cause the Sponsor and the Acquired Business to provide) to the Committed Lenders
all customary information with respect to you, the Acquired Business and each of
your and its respective subsidiaries and the Transactions, including all
financial information and projections (including financial estimates, budgets,
forecasts and other forward-looking information, the “Projections”), as the
Committed Lenders may reasonably request in connection with the structuring,
arrangement and syndication of the Term Loan Facility. You hereby represent and
warrant that (with respect to information relating to the Acquired Business and
its subsidiaries to your knowledge), (a) all written information and written
data other than the Projections and information of a general economic or general
industry nature (the “Information”) that has been or will be made available to
the Committed Lenders by or on behalf of you or any of your representatives,
taken as a whole, is or will be, when furnished, correct in all

 

4



--------------------------------------------------------------------------------

material respects and does not or will not, when furnished, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein not materially misleading in light of
the circumstances under which such statements are made (after giving effect to
all supplements thereto) and (b) the Projections that have been or will be made
available to the Committed Lenders by or on behalf of you or any of your
representatives have been or will be prepared in good faith based upon
assumptions that you believe to be reasonable at the time made and at the time
the related Projections are made available to the Committed Lenders; it being
understood that the Projections are as to future events and are not to be viewed
as facts and that actual results during the period or periods covered by any
such Projections may differ significantly from the projected results and such
differences may be material. You agree that if, at any time prior to the Closing
Date and, thereafter, until the earlier to occur of (i) a Successful Syndication
and (ii) 60 days after the Closing Date, you become aware that any of the
representations in the preceding sentence would be incorrect (to the best of
your knowledge with respect to information relating to the Acquired Business and
its subsidiaries) in any material respect if the Information and Projections
were being furnished, and such representations were being made, at such time,
then you will use commercially reasonable efforts to promptly supplement the
Information and the Projections so that such representations will be correct (to
the best of your knowledge with respect to information relating to the Acquired
Business and its subsidiaries) in all material respects under those
circumstances. In arranging and syndicating the Term Loan Facility, the
Committed Lenders will be entitled to use and rely primarily on the Information
and the Projections without responsibility for independent verification thereof.

You hereby acknowledge that (a) the Committed Lenders will make available
Information and Projections to the proposed syndicate of Lenders by posting such
Information and Projections on IntraLinks, SyndTrak Online or similar electronic
means and (b) certain of the Lenders (each, a “Public Lender”) may wish to
receive only information that is not material non-public information with
respect to you or your securities for purposes of United States federal and
state securities laws (as reasonably determined by you) (the “Public Side
Information”). If reasonably requested by the Committed Lenders you will use
commercially reasonable efforts to assist us in preparing a customary additional
version of the Confidential Information Memorandum to be used by Public Lenders.
The information to be included in the additional version of the Confidential
Information Memorandum will contain only Public Side Information. It is
understood that in connection with your assistance described above,
authorization letters, in form substantially similar to authorization letters
delivered by companies sponsored by the Sponsor, will be included in any
Confidential Information Memorandum that authorize the distribution of the
Confidential Information Memorandum to prospective Lenders, containing a
representation to the Lead Arrangers that the public-side version contains only
Public Side Information (and, in each case, a “10b-5” representation customary
for companies sponsored by the Sponsor), which Confidential Information
Memorandum shall exculpate you, the Sponsor, the Acquired Business, and your and
their respective affiliates and us with respect to any liability related to the
use of the Confidential Information Memorandum or any related marketing material
by the

 

5



--------------------------------------------------------------------------------

recipients thereof. You agree to use commercially reasonable efforts to identify
that portion of the Information that may be distributed to the Public Lenders as
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof. You agree that by your marking such
materials “PUBLIC,” you shall be deemed to have authorized the Lead Arrangers
(subject to the confidentiality and other provisions of this Commitment Letter)
to treat such materials as information that is Public Side Information. You
agree that, subject to the confidentiality and other provisions of this
Commitment Letter, the Lead Arrangers on your behalf may distribute the
following documents to all prospective lenders in the form provided to you and
to your counsel a reasonable time prior to their distribution, unless you or
your counsel advise the Lead Arrangers in writing (including by email) within a
reasonable time prior to their intended distribution that such material should
only be distributed to prospective lenders that are not Public Lenders (each, a
“Private Lender”): (a) the Term Sheet, (b) drafts and final definitive
documentation with respect to the Term Loan Facility; (c) administrative
materials prepared by the Committed Lenders for prospective Lenders (such as a
lender meeting invitation, allocations and funding and closing memoranda); and
(d) notification of changes in the terms of the Term Loan Facility. If you
advise us that any of the foregoing items should be distributed only to Private
Lenders, then none of the Lead Arrangers and the Committed Lenders will
distribute such materials to Public Lenders without further discussions with
you.

As consideration for the commitments of the Committed Lenders hereunder and
their agreement to perform the services described herein, you agree to pay (or
cause to be paid) the fees set forth in the Term Sheet and in the Amended and
Restated Fee Letter dated the date hereof and delivered herewith with respect to
the Term Loan Facility (the “Fee Letter”). Once paid, such fees shall not be
refundable under any circumstances.

The commitments of the Committed Lenders hereunder and their agreement to
perform the services described herein are subject solely to the conditions set
forth in the next sentence of this paragraph, in the Summary of Additional
Conditions and under the heading “Conditions Precedent to Initial Extensions of
Credit” in the Term Sheet. The commitments of the Committed Lenders hereunder
are subject to the execution and delivery by the Borrower, the Guarantors and
the officers and advisors thereof, as the case may be, of definitive
documentation, closing certificates (including evidences of authority, charter
documents, and officers’ incumbency certificates), public officials’
certifications, customary lien and judgment searches and customary legal
opinions with respect to the Term Loan Facility (collectively, the “Term Loan
Facility Documentation”), in each case consistent with this Commitment Letter
and Fee Letter; provided that, notwithstanding anything in this Commitment
Letter, the Fee Letter, the Term Loan Facility Documentation or any other letter
agreement or other undertaking concerning the financing of the Transactions to
the contrary, (i) the only representations and warranties the making of which
shall be a condition to the availability of the Term Loan Facility on the
Closing Date shall be (A) the Specified Representations (as defined below) and
(B) the representations and warranties relating to the Acquired Business, its
subsidiaries and their respective businesses made by the Acquired Business or
the Seller (as defined in Exhibit A) in the Acquisition Agreement as are
material to the interests of the Lenders,

 

6



--------------------------------------------------------------------------------

but only to the extent that you have the right to terminate your obligations
under the Acquisition Agreement (or otherwise decline to consummate the
Acquisition) as a result of a breach of such representations and warranties in
the Acquisition Agreement (the “Acquired Business Representations”) and (ii) the
terms of the Term Loan Facility Documentation shall be in a form such that they
do not impair availability of the Term Loan Facility on the Closing Date if the
conditions set forth in this paragraph, in the Summary of Additional Conditions
and under the heading “Conditions Precedent to Initial Extensions of Credit” in
the Term Sheet are satisfied (it being understood that, to the extent any
Collateral (as defined in Exhibit B hereto) or any security interest therein
(other than the pledge and perfection of security interests in the pledged
certificated stock of U.S.-organized entities (including the delivery of such
share certificates) (to the extent required under the Term Sheet) and other
assets pursuant to which a lien may be perfected by the filing of a financing
statement under the Uniform Commercial Code) is not provided on the Closing Date
after your use of commercially reasonable efforts to do so, the delivery of such
Collateral (and perfection of security interests therein) shall not constitute a
condition precedent to the availability of the Term Loan Facility on the Closing
Date but shall be required to be delivered and perfected after the Closing Date
(and in any event, in the case of the pledge and perfection of Collateral not
otherwise required on the Closing Date, within 90 days after the Closing Date
plus any extensions granted by the Administrative Agent in its sole discretion)
pursuant to arrangements to be mutually agreed). For purposes hereof, “Specified
Representations” means the representations and warranties made by the Borrower
in the Term Loan Facility Documentation and set forth in the Term Sheet relating
to corporate existence, power and authority, the execution, delivery and
enforceability of the Term Loan Facility Documentation, no conflict with
constitutional documents, solvency of the Borrower and its subsidiaries on a
consolidated basis on the Closing Date after giving effect to the Transactions
(solvency to be defined in a manner consistent with the solvency certificate set
forth in Annex C-II to Exhibit C), creation, validity and perfection of security
interests in the collateral to be perfected on the Closing Date (subject to the
foregoing provisions of this paragraph relating to Collateral), U.S. Federal
Reserve margin regulations, the PATRIOT Act and the U.S. Investment Company Act.
This paragraph is referred to as the “Funding Conditions Provision”. There shall
be no conditions (implied or otherwise) to the commitments hereunder, including
compliance with the terms of this Commitment Letter, the Fee Letter or the Term
Loan Facility Documentation, other than those expressly stated in the second
sentence of this paragraph, in the Summary of Additional Conditions and under
the heading “Conditions Precedent to Initial Extension of Credit” in the Term
Sheet to be conditions to the initial funding under the Term Loan Facility on
the Closing Date. Without limiting the conditions precedent provided herein to
funding the consummation of the Acquisition with the proceeds of the Term Loan
Facility, the Lead Arrangers will cooperate with you as reasonably requested in
coordinating the timing and procedures for the funding of the Term Loan Facility
in a manner consistent with the Acquisition Agreement.

 

7



--------------------------------------------------------------------------------

You agree (a) to indemnify and hold harmless the Administrative Agents, the Lead
Arrangers, each of the Committed Lenders and their respective affiliates and
controlling persons and the respective officers, directors, employees, agents,
members and successors and assigns of each of the foregoing, but excluding any
of the foregoing in its capacity as financial advisor to the Acquired Business
or the Seller in connection with the Acquisition (each, a “Sell-Side Advisor”)
and any Related Person (as defined below) of such Sell-Side Advisor in such
capacity (each, other than such excluded parties, an “Indemnified Person”) from
and against any and all losses, claims, damages, liabilities and expenses, joint
or several, of any kind or nature whatsoever to which such Indemnified Person
may become subject arising out of or in connection with this Commitment Letter,
the Fee Letter, the Transactions, the Term Loan Facility or any related
transaction or any claim, litigation, investigation or proceeding, actual or
threatened, relating to any of the foregoing (any of the foregoing, a
“Proceeding”), regardless of whether such Indemnified Person is a party thereto
and whether or not such Proceedings are brought by you, your equity holders,
affiliates, creditors or any other person, and to reimburse such Indemnified
Person upon demand for any reasonable and documented out-of-pocket legal
expenses of one firm of counsel for all Indemnified Persons and, if necessary,
one firm of local counsel in each appropriate jurisdiction, in each case for all
Indemnified Persons (and, in the case of an actual or perceived conflict of
interest where the Indemnified Person affected by such conflict informs you of
such conflict and thereafter, after receipt of your consent (which shall not be
unreasonably withheld), retains its own counsel, of another firm of counsel for
such affected Indemnified Person) or other reasonable and documented
out-of-pocket expenses incurred in connection with investigating or defending
any of the foregoing; provided that the foregoing indemnity will not, as to any
Indemnified Person, apply to losses, claims, damages, liabilities or expenses
(i) to the extent they have resulted from the willful misconduct, bad faith or
gross negligence of such Indemnified Person or any Related Person of such
Indemnified Person (as determined by a court of competent jurisdiction in a
final and non-appealable decision), (ii) to the extent arising from a material
breach of the obligations of such Indemnified Person or any Related Person under
this Commitment Letter or the Term Loan Facility Documentation (as determined by
a court of competent jurisdiction in a final non-appealable decision) or
(iii) arising out of, or in connection with, any Proceeding that does not
involve an act or omission by you or any of your affiliates and that is brought
by an Indemnified Person against any other Indemnified Person other than any
Proceeding against the relevant Indemnified Person in its capacity or in
fulfilling its role as an agent, arranger or similar role under the Term Loan
Facility, and (b) to reimburse the Committed Lenders and each Indemnified Person
from time to time, upon presentation of a summary statement, for all reasonable
and documented out-of-pocket expenses (including but not limited to expenses of
the Committed Lenders’ due diligence investigation (and with respect to third
party diligence expenses, to the extent any such expenses have been previously
approved by you) (such approval not to be unreasonably withheld), syndication
expenses, travel expenses and reasonable fees, disbursements and other charges
of counsel to the Committed Lenders identified in the Term Sheet and of a single
local counsel to the Committed Lenders in each relevant jurisdiction (subject to
actual conflicts), except allocated costs of in-house counsel), in each case
incurred by the Committed Lenders in connection with the Term Loan Facility and
the preparation of this Commitment Letter, the Fee Letter and the Term Loan
Facility Documentation (collectively, the “Expenses”); provided that, except as
set forth in the Fee Letter, you shall not be required to reimburse any of the
Expenses in the event the

 

8



--------------------------------------------------------------------------------

Closing Date does not occur. Notwithstanding any other provision of this
Commitment Letter, (i) no Indemnified Person shall be liable for any damages
arising from the use by others of information or other materials obtained
through electronic, telecommunications or other information transmission systems
(including IntraLinks or SyndTrak Online), except to the extent such damages
have resulted from the willful misconduct, bad faith or gross negligence of such
Indemnified Person or any Related Person of such Indemnified Person (as
determined by a court of competent jurisdiction in a final and non-appealable
decision) and (ii) neither you nor any Indemnified Person shall be liable for
any indirect, special, punitive or consequential damages in connection with your
or its activities related to the Term Loan Facility or this Commitment Letter;
provided that, nothing contained in this clause (ii) shall limit your indemnity
or reimbursement obligations to the extent such indirect, special, punitive or
consequential damages are included in any third party claim in connection with
which such Indemnified Person is entitled to indemnification hereunder. For
purposes hereof, a “Related Person” of an Indemnified Person (or any Sell-Side
Advisor) means, if such Indemnified Person (or Sell-Side Advisor) is an
Administrative Agent, a Lead Arranger or a Committed Lender or any of its
affiliates and controlling persons, or any of its or their respective officers,
directors, employees, agents, members, successors and assigns, any of such
Administrative Agent, Lead Arranger or Committed Lender and its affiliates and
controlling persons, or any of its or their respective officers, directors,
employees, agents, members, successors and assigns.

Your indemnity and reimbursement obligations hereunder will be in addition to
any liability which you may otherwise have and will be binding upon and inure to
the benefit of any of your successors and assigns and the Indemnified Persons.

You acknowledge that the Committed Lenders and their affiliates may be providing
debt financing, equity capital or other services (including financial advisory
services) to other persons in respect of which you may have conflicting
interests regarding the transactions described herein and otherwise. Neither the
Committed Lenders nor any of their affiliates will use confidential information
obtained from or on behalf of you by virtue of the transactions contemplated by
this Commitment Letter or their other relationships with you in connection with
the performance by them of services for other persons, and neither the Committed
Lenders nor any of their affiliates will furnish any such information to other
persons. You also acknowledge that neither the Committed Lenders nor any of
their affiliates have any obligation to use in connection with the transactions
contemplated by this Commitment Letter, or to furnish to you, confidential
information obtained by them from other persons.

As you know, each Committed Lender is a full service securities firm engaged,
either directly or through its affiliates, in various activities, including
securities trading, commodities trading, investment management, research,
financing and brokerage activities and financial planning and benefits
counseling for both companies and individuals. In the ordinary course of these
activities, the Committed Lenders and their respective affiliates may actively
engage in commodities trading or trade the debt and equity securities (or
related derivative securities) and financial instruments (including

 

9



--------------------------------------------------------------------------------

bank loans and other obligations) of you, the Acquired Business and other
companies that may be the subject of the arrangements contemplated by this
letter for their own account and for the accounts of their customers and may at
any time hold long and short positions in such securities. Each Committed Lender
and its affiliates may also co-invest with, make direct investments in, and
invest or co-invest client monies in or with funds or other investment vehicles
managed by other parties, and such funds or other investment vehicles may trade
or make investments in securities of you, the Acquired Business or other
companies that may be the subject of the arrangements contemplated by this
Commitment Letter or engage in commodities trading with any thereof.

The Committed Lenders and their respective affiliates may have economic
interests that conflict with those of the Acquired Business and you. Each
Committed Lender may, at any time, (i) provide services to any other person or
(ii) act in relation to any matter for any other person whose interests may be
adverse to you, the Acquired Business or any member of your group (a “Third
Party”), and may retain for its own benefit any related remuneration or profit,
notwithstanding that a conflict of interest exists or may arise and/or any
Committed Lender is in possession or has come or comes into possession (whether
before, during or after the agreements hereunder) of information provided
hereunder that is confidential to you; provided that such information shall not
(except as expressly permitted by the confidentiality provisions hereof) be
shared with any Third Party. You accept that permanent or ad hoc
arrangements/information barriers may be used between and within divisions of
the Committed Lenders or their affiliates for this purpose and that locating
directors, officers or employees in separate workplaces is not necessary for
such purpose. Information which is held elsewhere within a Committed Lender but
of which none of the individual directors, officers or employees having the
conduct of transactions contemplated by this letter actually has knowledge (or
can properly obtain knowledge without breach of internal procedures), shall not
for any purpose be taken into account in determining such Committed Lender’s
responsibilities to you hereunder. No Committed Lender shall have any duty to
disclose to, or utilize for the benefit of, you, the Acquired Business or the
Sponsor any non-public information acquired in the course of providing services
to any other person, engaging in any transaction (on its own account or
otherwise) or otherwise carrying on its business. You agree that the Committed
Lenders will act under this letter as independent contractors and that nothing
in this Commitment Letter or the Fee Letter or otherwise will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between the Committed Lenders and you and the Acquired Business,
your and their respective stockholders or your and their respective affiliates
with respect to the transactions contemplated by this Commitment Letter and the
Fee Letter. You acknowledge and agree that (i) the transactions contemplated by
this Commitment Letter and the Fee Letter are arm’s-length commercial
transactions between the Committed Lenders, on the one hand, and you and the
Acquired Business, on the other, (ii) in connection therewith and with the
process leading to such transactions each Committed Lender is acting solely as a
principal and not as agents or fiduciaries of you, the Acquired Business, your
and their management, stockholders, creditors or any other person, (iii) the
Committed Lenders have not assumed an advisory or fiduciary responsibility or
any other obligation in favor of you with respect to the transactions
contemplated hereby

 

10



--------------------------------------------------------------------------------

or the process leading thereto (irrespective of whether the Committed Lenders or
any of their respective affiliates have advised or are currently advising you or
the Acquired Business on other matters) except the obligations expressly set
forth in this Commitment Letter and the Fee Letter and (iv) you have consulted
your own legal and financial advisors to the extent you deemed appropriate. You
further acknowledge and agree that you are responsible for making your own
independent judgment with respect to such transactions and the process leading
thereto, and that any opinions or views expressed by us to you regarding the
Transactions, including but not limited to any opinions or views with respect to
the price or market for you or your subsidiaries’ debt, do not constitute advice
or recommendations to you or any of your subsidiaries. Please note that the
Committed Lenders and their affiliates do not provide tax, accounting or legal
advice. You hereby waive and release any claims that you may have against the
Committed Lenders (in their capacity as such) with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transactions contemplated by this Commitment Letter. It is understood that this
paragraph shall not apply to or modify or otherwise affect any arrangement with
any Sell-Side Advisor or any financial advisor separately retained by you or any
of your affiliates in connection with the Acquisition, in its capacity as such.

This Commitment Letter and the commitments hereunder shall not be assignable by
you without the prior written consent of the Committed Lenders, not to be
unreasonably withheld (and any attempted assignment without such consent shall
be null and void), is intended to be solely for the benefit of the parties
hereto (and the Indemnified Persons), is not intended to confer any benefits
upon, or create any rights in favor of, any person other than the parties hereto
(and the Indemnified Persons) and is not intended to create a fiduciary
relationship among the parties hereto. Any and all obligations of, and services
to be provided by, the Committed Lenders hereunder (including, without
limitation, its commitment) may be performed and any and all rights of the
Committed Lenders hereunder may be exercised by or through any of their
affiliates or branches; provided that with respect to the commitments, any
assignments thereof to an affiliate will not relieve the Committed Lenders from
any of their obligations hereunder unless and until such affiliate shall have
funded the portion of the commitment so assigned. This Commitment Letter may not
be amended or any provision hereof waived or modified except by an instrument in
writing signed by each of the Committed Lenders and you. This Commitment Letter
may be executed in any number of counterparts, each of which shall be an
original and all of which, when taken together, shall constitute one agreement.
Delivery of an executed counterpart of a signature page of this Commitment
Letter by facsimile transmission or other electronic transmission (i.e., a “pdf”
or “tiff”) shall be effective as delivery of a manually executed counterpart
hereof. This Commitment Letter and the Fee Letter (i) are the only agreements
that have been entered into among the parties hereto with respect to the Term
Loan Facility and (ii) supersede all prior understandings, whether written or
oral, among us with respect to the Term Loan Facility and set forth the entire
understanding of the parties hereto with respect thereto. This Commitment Letter
(including the Annexes and Exhibits hereto) amends and restates that certain
commitment letter (the “Original Commitment Letter”) dated May 2, 2012, among
Credit Suisse AG, Credit Suisse Securities (USA) LLC, UBS

 

11



--------------------------------------------------------------------------------

Loan Finance LLC, UBS Securities LLC, Royal Bank of Canada and the Company, and
such Original Commitment Letter shall be deemed superseded hereby upon the
effectiveness of this Commitment Letter. It is understood and agreed that Citi
shall be entitled to the benefits of the indemnification provisions of this
Commitment Letter as if they were in effect on the date of the Original
Commitment Letter.

Each of the parties hereto agrees that (i) this Commitment Letter is a binding
and enforceable agreement (subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization and other similar laws relating to or
affecting creditors’ rights generally and general principles of equity (whether
considered in a proceeding in equity or law)) with respect to the subject matter
contained herein, including an agreement to negotiate in good faith the Term
Loan Facility Documentation by the parties hereto in a manner consistent with
this Commitment Letter, it being acknowledged and agreed that the funding of the
Term Loan Facility is subject to conditions precedent and (ii) the Fee Letter is
a binding and enforceable agreement (subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization and other similar laws
relating to or affecting creditors’ rights generally and general principles of
equity (whether considered in a proceeding in equity or law)) of the parties
thereto with respect to the subject matter set forth therein.

THIS COMMITMENT LETTER AND THE RIGHTS AND DUTIES OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF
CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY
APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION, PROVIDED THAT, NOTWITHSTANDING THE FOREGOING TO THE
CONTRARY, IT IS UNDERSTOOD AND AGREED THAT ANY DETERMINATIONS AS TO (I) WHETHER
ANY REPRESENTATIONS AND WARRANTIES RELATING TO THE ACQUIRED BUSINESS, ITS
SUBSIDIARIES AND THEIR RESPECTIVE BUSINESSES MADE BY THE ACQUIRED BUSINESS OR
THE SELLER IN THE ACQUISITION AGREEMENT HAVE BEEN BREACHED, (II) WHETHER YOU CAN
TERMINATE YOUR OBLIGATIONS UNDER THE ACQUISITION AGREEMENT (OR OTHERWISE DECLINE
TO CONSUMMATE THE ACQUISITION) AND (III) WHETHER AN ACQUIRED BUSINESS MATERIAL
ADVERSE EFFECT (AS DEFINED IN ANNEX C-I TO EXHIBIT C) HAS OCCURRED, SHALL, IN
EACH CASE BE GOVERNED BY THE LAWS OF THE STATE OR JURISDICTION THE LAWS OF WHICH
GOVERN THE ACQUISITION AGREEMENT.

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY
RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER OR THE PERFORMANCE OF
SERVICES HEREUNDER.

 

12



--------------------------------------------------------------------------------

Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Commitment Letter and the Fee Letter, or the
transactions contemplated hereby, and agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by law, in such Federal court, (b) waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Commitment Letter, the Fee Letter,
or the transactions contemplated hereby, in any such New York State court or in
any such Federal court and (c) waives, to the fullest extent permitted by law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court. Each of the parties hereto agrees to commence any
such action, suit, proceeding or claim either in the United States District
Court for the Southern District of New York or in the Supreme Court of the State
of New York, New York County located in the Borough of Manhattan.

This Commitment Letter is delivered to you on the understanding that none of the
Fee Letter and its terms or substance, or this Commitment Letter and its terms
or substance, shall be disclosed, directly or indirectly, to any other person or
entity (including other lenders, underwriters, placement agents, advisors or any
similar persons) except (a) to the Sponsor and to your and their respective
officers, directors, employees, attorneys, accountants and advisors on a
confidential and need-to-know basis, (b) if the Committed Lenders consent to
such proposed disclosure (such consent not to be unreasonably withheld),
(c) pursuant to the order of any court or administrative agency in any pending
legal or administrative proceeding, or otherwise as required by applicable law
or compulsory legal process or, to the extent requested or required by
governmental and/or regulatory authorities, in each case based on the reasonable
advice of your legal counsel (in which case, you agree, to the extent
practicable and not prohibited by law, to notify us of the proposed disclosure
in advance of such disclosure and if you are unable to notify us in advance of
such disclosure, such notice shall be delivered to us promptly thereafter to the
extent permitted by law) or (d) to the extent necessary in connection with the
exercise of any remedy or enforcement of any right hereunder; provided that
(i) you may disclose this Commitment Letter and the contents hereof to the
Seller, the Acquired Business and their respective officers, directors, equity
holders, employees, attorneys, accountants and advisors, on a confidential and
need-to-know basis, (ii) you may disclose the Commitment Letter and its contents
in any proxy or other public filing relating to the Acquisition and in the
Confidential Information Memorandum in a manner to be mutually agreed upon,
(iii) you may disclose this Commitment Letter, and the contents hereof, to
potential Lenders and potential equity investors on a confidential and
need-to-know basis and to rating agencies in connection with obtaining ratings
for the Borrower and the Term Loan Facility, (iv) you may disclose the fees
contained in the Fee Letter as

 

13



--------------------------------------------------------------------------------

part of a generic disclosure of aggregate sources and uses related to fee
amounts to the extent customary or required in marketing materials, any proxy or
other public filing or in the Confidential Information Memorandum, (v) to the
extent portions thereof have been redacted in a customary manner (including,
without limitation, redaction of fee amounts), you may disclose the Fee Letter
and the contents thereof to the Seller, the Acquired Business and their
respective officers, directors, equity holders, employees, attorneys,
accountants and advisors, on a confidential and need-to-know basis, (vi) you may
disclose the Fee Letter and the contents thereof to any prospective equity
investor and its officers, directors, employees, attorneys, accountants and
advisors on a confidential and need-to-know basis and (vii) you may disclose
this Commitment Letter and the contents hereof to the lenders and agents under
the ABL Facility and their respective officers, directors, employees, attorneys,
accountants and advisors, on a confidential and need-to-know basis. The
obligations under this paragraph with respect to the Commitment Letter shall
terminate automatically after the Term Loan Facility Documentation shall have
been executed and delivered by the parties thereto.

You agree that you will permit us to review and approve (such approval not to be
unreasonably withheld) any reference to us or any of our affiliates in
connection with the Term Loan Facility or the transactions contemplated hereby
contained in any press release or similar written public disclosure prior to
public release.

The Committed Lenders and their affiliates will use all confidential information
provided to them or such affiliates by or on behalf of you hereunder solely for
the purpose of providing the services that are the subject of this Commitment
Letter and shall treat confidentially all such information; provided that
nothing herein shall prevent the Committed Lenders from disclosing any such
information (a) pursuant to the order of any court or administrative agency or
in any pending legal or administrative proceeding, or otherwise as required by
applicable law or compulsory legal process (in which case the Committed Lenders,
to the extent practicable and not prohibited by applicable law, agree (except
with respect to any routine or ordinary course audit or examination conducted by
bank accountants or any governmental bank regulatory authority exercising
examination or regulatory authority) to inform you promptly thereof), (b) upon
the request or demand of any regulatory authority having jurisdiction over the
Committed Lenders or any of their affiliates (in which case the Committed
Lenders, to the extent practicable and not prohibited by law, agree (except with
respect to any routine or ordinary course audit or examination conducted by bank
accountants or any governmental bank regulatory authority exercising examination
or regulatory authority) to inform you promptly thereof and if the Committed
Lenders are unable to notify you in advance of such disclosure, such notice
shall be delivered to you promptly thereafter to the extent permitted by law),
(c) to the extent that such information becomes publicly available other than by
reason of improper disclosure by the Committed Lenders or any of their
affiliates or any related parties thereto in violation of any confidentiality
obligations owing to you, the Seller or any of its subsidiaries (including those
set forth in this paragraph), (d) to the extent that such information is
received by the Committed Lenders from a third party that is not to the
Committed Lenders’ knowledge subject to confidentiality obligations owing to
you, the Seller or any of its subsidiaries, (e) to the extent that such
information was already in

 

14



--------------------------------------------------------------------------------

the Committed Lenders’ possession or is independently developed by the Committed
Lenders, (f) to the Committed Lenders’ affiliates and the Committed Lenders’ and
such affiliates’ respective partners, trustees, officers, directors, employees,
attorneys, accountants, agents, advisors and other representatives who need to
know such information in connection with the Transactions and are informed of
the confidential nature of such information and who agree to be bound by the
terms of this paragraph (or language substantially similar to this paragraph) or
are subject to customary confidentiality obligations, (g) to potential or
prospective Lenders, participants or assignees and any direct or indirect
contractual counterparties to any swap or derivative transaction relating to the
Borrower and its obligations under the Term Loan Facility (in each case, other
than a Disqualified Institution), in each case who agree to be bound by the
terms of this paragraph (or language substantially similar to this paragraph),
(h) subject to your prior approval of the information to be disclosed (such
approval not to be unreasonably withheld, conditioned or delayed), to rating
agencies in connection with obtaining ratings for the Borrower and the Term Loan
Facility, (i) for purposes of establishing a “due diligence defense”, (j) to the
extent necessary in connection with the exercise of any remedy or enforcement of
any rights hereunder, (k) to any other party hereto or (l) to the extent you
consent to such proposed disclosure. The Committed Lenders’ obligations under
this paragraph shall automatically terminate and be superseded by the
confidentiality provisions in the definitive documentation relating to the Term
Loan Facility upon the initial funding thereunder, if and to the extent the
Committed Lenders are party thereto, and shall in any event terminate upon the
second anniversary of the date of the Original Commitment Letter.

The syndication, reimbursement and compensation provisions (if applicable in
accordance with the terms hereof and the Fee Letter), indemnification, waiver of
special damages, confidentiality (except to the extent set forth herein),
jurisdiction, governing law, venue, absence of fiduciary relationship and waiver
of jury trial provisions contained herein and in the Fee Letter shall remain in
full force and effect regardless of whether Term Loan Facility Documentation
shall be executed and delivered and notwithstanding the termination of this
Commitment Letter or the Committed Lenders’ commitments hereunder; provided that
your obligations under this Commitment Letter, other than those relating to the
confidentiality of the Fee Letter and the syndication of the Term Loan Facility
(including with respect to correcting or supplementing any Information or
Projections hereunder until the earlier to occur of (i) a Successful Syndication
and (ii) 60 days after the Closing Date), shall automatically terminate and be
superseded by the Term Loan Facility Documentation upon the initial funding
thereunder and the payment of all amounts owing at such time hereunder and under
the Fee Letter, and you shall be automatically released from all liability in
connection therewith at such time.

We hereby notify you that pursuant to the requirements of the U.S. PATRIOT
Improvement and Reauthorization Act, Title III of Pub. L.107-56 (signed into law
October 26, 2001, as amended from time to time, the “PATRIOT Act”), each of the
Committed Lenders and each other Lender is required to obtain, verify and record
information that identifies the Borrower and each Guarantor, which information
includes the name, address, tax identification number and other information
regarding the

 

15



--------------------------------------------------------------------------------

Borrower and each Guarantor that will allow any of the Committed Lenders or such
Lender to identify such Borrower and such Guarantor in accordance with the
PATRIOT Act. This notice is given in accordance with the requirements of the
PATRIOT Act and is effective as to the Committed Lenders and each Lender.

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this Commitment Letter and of the Fee Letter by
returning to Credit Suisse, on behalf of the Committed Lenders, executed
counterparts hereof and of the Fee Letter not later than 9:00 p.m., New York
City time, on May 16, 2012. The Committed Lenders’ commitments hereunder and
agreements contained herein will expire at such time in the event that Credit
Suisse has not received such executed counterparts in accordance with the
immediately preceding sentence. This Commitment Letter and the commitments and
undertakings of each of the Committed Lenders hereunder shall automatically
terminate upon the first to occur of (i) the termination of the definitive
documentation for the Acquisition, including the Acquisition Agreement,
(ii) November 7, 2012, unless each of the Committed Lenders shall, in their
discretion, agree to an extension and (iii) the consummation of the Transaction
with or without the funding of the Term Loan Facility. You shall have the right
to terminate this Commitment Letter and the commitments of the Committed-Lenders
hereunder with respect to the Term Loan Facility (or a portion thereof pro rata
among the Committed Lenders) at any time upon written notice to the Committed
Lenders from you, subject to your surviving obligations as set forth in the
third to last paragraph of this Commitment Letter and in the Fee Letter.

[Remainder of this page intentionally left blank]

 

16



--------------------------------------------------------------------------------

The Committed Lender is pleased to have been given the opportunity to assist you
in connection with the financing for the Acquisition.

Very truly yours,

[signature pages follow]

[Signature Page to Amended & Restated Commitment Letter]



--------------------------------------------------------------------------------

CREDIT SUISSE SECURITIES (USA) LLC By:   /s/ Sarah Marie Martin   Name: Sarah
Marie Martin   Title: Managing Director CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
By:   /s/ Robert Hetu   Name: Robert Hetu   Title: Managing Director By:   /s/
Rahul Parmar   Name: Rahul Parmar   Title: Associate

[Signature Page to Amended & Restated Commitment Letter]



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC By:   /s/ John C. Duggan   Name: John C. Duggan   Title:
Managing Director             Leveraged Capital Markets By:   /s/ Kristine M.
Shryock   Name: Kristine M. Shryock   Title: Director and Counsel  
          Region Americas Legal UBS SECURITIES LLC By:   /s/ John C. Duggan  
Name: John C. Duggan   Title: Managing Director             Leveraged Capital
Markets By:   /s/ Kristine M. Shryock   Name: Kristine M. Shryock   Title:
Director and Counsel             Region Americas Legal

[Signature Page to Amended & Restated Commitment Letter]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA By:   /s/ James S. Wolfe   Name: James S. Wolfe   Title:
Managing Director             Head of US Leveraged Finance

[Signature Page to Amended & Restated Commitment Letter]



--------------------------------------------------------------------------------

CITIGROUP GLOBAL MARKETS INC. By:   /s/ David Leland   Name: David Leland  
Title: Managing Director

[Signature Page to Amended & Restated Commitment Letter]



--------------------------------------------------------------------------------

Accepted and agreed to as of

the date first above written:

 

NCI BUILDING SYSTEMS, INC. By:   /s/ Todd R. Moore   Name: Todd R. Moore  
Title: Executive Vice President & General Counsel

[Signature Page to Amended & Restated Commitment Letter]



--------------------------------------------------------------------------------

CONFIDENTIAL    EXHIBIT A

Project Verde

Transaction Description

Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the Commitment Letter to which this Exhibit A is attached (the
“Commitment Letter”) or in the other Exhibits to the Commitment Letter.

NCI Building Systems, Inc., a Delaware corporation (the “Company” or “you”),
intends to acquire (the “Acquisition”), directly or indirectly, all of the
equity interests of Metl-Span LLC (the “Acquired Business”).

In connection with the foregoing, it is intended that:

 

a) Pursuant to the Equity Purchase Agreement (together with the Acquired
Business’s disclosure schedules delivered in connection therewith, collectively,
the “Acquisition Agreement”) among NCI Group, Inc., VSMA, Inc. (the “Seller”),
the Acquired Business and BlueScope Steel North America Corporation, the Company
will, directly or indirectly, acquire (the “Acquisition”) the Acquired Business.
Pursuant to the Acquisition, the Seller shall have the right to receive the
amount required to consummate the Acquisition (the “Acquisition Consideration”)
in accordance with the terms of the Acquisition Agreement.

 

b) The Borrower will obtain up to $250.0 million under the Term Loan Facility on
the closing date of the Acquisition, which amount shall be used, together with
borrowings under the Company’s Loan and Security Agreement, dated as of
October 20, 2009, among the Company, certain of its subsidiaries, the lenders
party thereto and Wells Fargo Foothill, LLC, as administrative agent and
co-collateral agent and Bank of America, N.A. and General Electric Capital
Corporation, each as co-collateral agent (the “ABL Facility”) and/or cash on
hand, inter alia to consummate the Acquisition, to redeem or repay certain
existing indebtedness of the Company and its subsidiaries, including the
Existing Term Loan Facility and the Repaid Indebtedness (each as defined below)
(the “Refinancing”) and to pay fees, premiums and expenses incurred in
connection with the Transactions (such fees, premiums and expenses, the
“Transaction Costs”, and together with the Acquisition Consideration (as defined
above) and the Refinancing, the “Acquisition Costs”).

 

c) All indebtedness for borrowed money under the Company’s existing Amended and
Restated Credit Agreement, dated as of October 20, 2009, among the Company, the
lenders party thereto, and Wachovia Bank, National Association (the “Existing
Term Loan Facility”) that is outstanding on the Closing Date will be repaid.



--------------------------------------------------------------------------------

d) All third party indebtedness for borrowed money of the Acquired Business and
its subsidiaries (other than indebtedness incurred or issued pursuant to the
Transactions) that is outstanding on the Closing Date will be repaid, redeemed,
defeased or otherwise discharged (or irrevocable notice for the redemption
thereof will be given) (collectively, the “Repaid Indebtedness”), except for any
existing third party indebtedness for borrowed money of the Acquired Business
and its subsidiaries (“Existing Indebtedness”) that the Company has requested to
be permitted to remain outstanding with the approval of the Lead Arrangers (not
to be unreasonably withheld) and any capital leases existing on the date of the
Original Commitment Letter or permitted to be incurred under the Acquisition
Agreement, which shall remain outstanding after the Closing Date.

 

e) The Borrower will obtain an amendment to the Intercreditor Agreement (as
defined in Exhibit B), in substantially the form of Exhibit D to the Commitment
Letter (the “Intercreditor Agreement Amendment”), in order to permit the Term
Loans incurred on the Closing Date to constitute “Term Loan Obligations”
thereunder.

The transactions described above and the payment of related fees, premiums and
expenses are collectively referred to herein as the “Transactions”.

 

A-2



--------------------------------------------------------------------------------

CONFIDENTIAL    EXHIBIT B

Project Verde

$250.0 million Term Loan Facility

Summary of Principal Terms and Conditions

All capitalized terms used but not defined herein shall have the meanings given
to them in the Commitment Letter to which this term sheet is attached, including
the other Exhibits thereto.

 

Borrower:

   The Company (the “Borrower”).

Transaction:

   As set forth in Exhibit A to the Commitment Letter.

Agents:

   Credit Suisse AG (acting through such of its affiliates or branches as it
deems appropriate) will act as sole and exclusive administrative agent and
collateral agent (in such capacity, the “Administrative Agent”) in respect of
the Term Loan Facility, Royal Bank of Canada and UBS Loan Finance LLC will act
as syndication agent(s) for the Term Loan Facility and a bank or banks to be
agreed will act as documentation agent(s) for the Term Loan Facility
(collectively, the “Agents”), in each case for a syndicate of financial
institutions to be reasonably acceptable to the Lead Arranger and the Borrower
(together with the Committed Lenders, the “Lenders”), and will perform the
duties customarily associated with such roles.

Lead Arrangers:

   Credit Suisse Securities (USA) LLC, RBC Capital Markets, UBS Securities LLC
and Citi (in such capacity, each a “Lead Arranger” and, collectively, the “Lead
Arrangers”).

Term Loan Facility:

   A senior secured term loan facility in an aggregate principal amount of
$250.0 million (the “Term Loan Facility”; the loans thereunder, the “Term
Loans”).

Incremental Facilities:

   The Term Loan Facility will permit the Borrower to add additional term loans
under the Term Loan Facility or one or more incremental term loan facilities to
be included in the Term Loan Facility (each, an “Incremental Term Facility”)
and/or one or more revolving credit facility commitments or letter of credit
facility commitments to be included in the Term Loan



--------------------------------------------------------------------------------

   Facility (each, an “Incremental Revolving Facility”; together with any
Incremental Term Facility, the “Incremental Facilities”) in an aggregate
principal amount for all such increases and incremental facilities not to exceed
(a) $75.0 million plus (b) an additional amount if, after giving effect to the
incurrence of such additional amount, the Total Secured Leverage Ratio (as
defined below) is equal to or less than 3.50:1.00 (and assuming all such
additional amounts were secured, whether or not so secured); provided that
(i) no existing Lender will be required to participate in any such Incremental
Facility, (ii) no payment or bankruptcy event of default exists, or would exist
after, giving effect thereto, (iii) the final maturity date and the weighted
average maturity of any such Incremental Term Facility shall not be earlier
than, or shorter than, as the case may be, the maturity date or the weighted
average life, as applicable, of the Term Loan Facility (subject to exceptions
for customary bridge financings), (iv) the interest rates applicable to any
Incremental Facilities, and the amortization schedule applicable to any
Incremental Term Facility shall be determined by the Borrower and the lenders
thereunder, provided that with respect to any Incremental Term Facility made on
or prior to the date that is 24 months after the Closing Date, if the applicable
interest rate relating to the Incremental Term Facility exceeds the applicable
interest rate relating to the existing Term Loan Facility by more than 50 basis
points, the applicable interest rate relating to the existing Term Loan Facility
shall be adjusted to be equal to the applicable interest rate relating to the
Incremental Term Facility minus 50 basis points; provided further that in
determining such applicable interest rates, (x) original issue discount (“OID”)
or upfront fees (but exclusive of any arrangement, structuring or other fees
payable in connection therewith that are not shared with all Lenders providing
such Incremental Term Facility or the existing Term Loan Facility, as
applicable) (which upfront fees shall be deemed to constitute a like amount of
OID) paid by the Borrower to the Lenders under the Incremental Term Facility and
the existing Term Loan Facility in the initial primary syndication thereof shall
be included and equated to interest rate (with OID being equated to

 

B-2



--------------------------------------------------------------------------------

   interest based on an assumed four-year life to maturity) and (y) any
amendments to the applicable margin on the existing Term Loan Facility that
became effective subsequent to the Closing Date but prior to the time of such
Incremental Term Facility shall also be included in such calculations; provided
further that if Adjusted LIBOR (as defined below) or ABR (as defined below) in
respect of such Incremental Term Facility includes an interest rate floor
greater than the interest rate floor applicable to the existing Term Loan
Facility, such increased amount shall be equated to interest margin for purposes
of determining whether an increase to the applicable interest margin under the
existing Term Loan Facility shall be required, to the extent an increase in the
interest rate floor in the existing Term Loan Facility would cause an increase
in the interest rate then in effect thereunder, and in such case the interest
rate floor (but not the interest rate margin) applicable to the existing Term
Loan Facility shall be increased by such increased amount, and (v) any
Incremental Facility shall be on terms and pursuant to documentation reasonably
satisfactory to the Borrower, provided that, to the extent such terms and
documentation are not consistent with the Term Loan Facility (except to the
extent permitted by clause (iii) or (iv) above), they shall be reasonably
satisfactory to the Administrative Agent and the Borrower.    As used herein,
the “Total Secured Leverage Ratio” means the ratio of total secured net debt for
borrowed money including capital leases and purchase money obligations
(calculated net of unrestricted cash and cash equivalents, other than proceeds
of Incremental Term Facilities that are not intended to be used for working
capital, if applicable, borrowed at the time of determination) to trailing
four-quarter EBITDA (to be defined on a basis consistent with the standard set
forth under “Documentation” below).

 

B-3



--------------------------------------------------------------------------------

   The Term Loan Facility will permit the Borrower to utilize availability under
the Incremental Facilities amount to issue first or junior lien secured notes or
loans (subject (i) in the case of first lien secured notes or loans to the
Intercreditor Agreement, dated as of October 20, 2009, by and among the Company,
certain of the Company’s subsidiaries, Wells Fargo Foothill, LLC, as the Working
Capital Agent and the Working Capital Administrative Agent, Wachovia Bank,
National Association, as the Term Loan Agent and the Term Loan Administrative
Agent, and Wells Fargo Bank, National Association, as the Controlling Agent,
which shall be amended to permit any debt incurred under the ABL Facility in
compliance with the debt and lien covenants contained in the Term Loan Facility
Documentation to constitute “Working Capital Obligations” thereunder (as so
amended, the “Intercreditor Agreement”) and (ii) in the case of junior lien
secured notes or loans to intercreditor terms to be set forth in an exhibit to
the definitive documentation for the Term Loan Facility which will be consistent
with and substantially in the form of the Intercreditor Agreement attached as
Exhibit L to the Precedent Term Loan Facility (as defined below) or on other
terms to be agreed (the “Intercreditor Terms”)) or unsecured notes or loans,
with the amount of such secured or unsecured notes or loans reducing the
aggregate principal amount available for the Incremental Facilities; provided
that such secured or unsecured notes or loans (i) do not mature on or prior to
the maturity date of, or have a shorter weighted average life than, loans under
the Term Loan Facility (subject to exceptions for customary bridge financings),
(ii) do not provide for mandatory prepayments of any such junior priority or
unsecured notes or loans (subject to customary exceptions) except to the extent
that prepayments are made, to the extent required under the Term Loan Facility
Documentation, first pro rata to the Term Loan Facility and any first lien
secured notes or loans to the extent required by the terms of the documentation
governing such first lien secured notes or loans, (iii) shall not be secured by
any lien on any asset of the Borrower or any Guarantor that does not also secure
the Term Loan Facility, or be guaranteed by any person other than the
Guarantors, and (iv) in the case of any such secured notes or loans, shall be
subject to an intercreditor agreement consistent with the Intercreditor Terms
above or on other terms to be agreed.

 

B-4



--------------------------------------------------------------------------------

Purpose:

   The proceeds of borrowings under the Term Loan Facility will be used by the
Borrower on the Closing Date solely to finance Acquisition Costs.

Availability:

   The Term Loan Facility will be available in a single drawing on the Closing
Date. Amounts borrowed under the Term Loan Facility that are repaid or prepaid
may not be reborrowed.

Interest Rates and Fees:

   As set forth in Annex I hereto.

Default Rate:

   With respect to overdue principal, the applicable interest rate plus 2.00%
per annum, and with respect to any other overdue amount, including overdue
interest, the interest rate applicable to ABR loans (as defined in Annex I) plus
2.00% per annum.

Final Maturity and Amortization:

   The Term Loan Facility will mature on the date that is seven years after the
Closing Date and will amortize in equal quarterly installments in aggregate
annual amounts equal to 1.00% of the original principal amount of the Term Loan
Facility with the balance payable on the seventh anniversary of the Closing
Date; provided that the Term Loan Facility Documentation shall provide the right
of individual Lenders to agree to extend the maturity of their Term Loans upon
the request of the Borrower and without the consent of any other Lender (as
further described under the heading “Voting” below).

Guarantees:

   All obligations of (i) the Borrower under the Term Loan Facility (the
“Borrower Obligations”) and (ii) the Borrower or any Guarantor (as defined
below) under interest rate protection, commodity trading or hedging, currency
exchange or other non-speculative hedging or swap arrangements or cash
management arrangements designated by the Borrower, including any entered into
with any Lender or any affiliate of a Lender (the “Hedging/Cash Management
Arrangements”) will be unconditionally guaranteed jointly and severally on a
senior secured basis by each existing and subsequently acquired or organized
direct or indirect wholly-owned U.S. restricted subsidiary of the Borrower
(other than any

 

B-5



--------------------------------------------------------------------------------

   such subsidiary (u) that is a subsidiary of a foreign subsidiary of the
Borrower, (v) that is an unrestricted subsidiary, (w) that is individually, and
together with any other subsidiaries deemed immaterial subsidiaries pursuant to
the foregoing, below materiality thresholds to be mutually agreed, (x) that is
not permitted by law, regulation or contract to provide such guarantee, or would
require governmental (including regulatory) consent, approval, license or
authorization to provide such guarantee, unless such consent, approval, license
or authorization has been received, or for which the provision of such guarantee
would result in a material adverse tax consequence to the Borrower or one of its
subsidiaries (as reasonably determined by the Borrower), (y) certain special
purpose entities or (z) that is formed solely for the purpose of becoming a
parent entity of the Borrower, or merging with the Borrower in connection with
another wholly owned U.S. subsidiary becoming a parent entity of the Borrower,
or otherwise creating or forming a parent entity of the Borrower); it being
understood that a foreign subsidiary holding company, substantially all of whose
assets consist of capital stock and/or indebtedness of one or more foreign
subsidiaries, intellectual property relating to such foreign subsidiaries and
any other assets incidental thereto, will be deemed a foreign subsidiary for
purposes of this provision (such guarantors, the “Guarantors”); provided that
any domestic subsidiary providing a guarantee in respect of the ABL Facility
shall be a Guarantor under the Term Loan Facility. In addition, certain
subsidiaries may be excluded from the guarantee requirements under the Term Loan
Facility Documentation in circumstances where the Borrower and the
Administrative Agent reasonably agree that the cost of providing such a
guarantee is excessive in relation to the value afforded thereby.    Subject to
the restricted payment covenant and the definition of Investment in the Term
Loan Facility Documentation, the Borrower may designate any subsidiary as an
“unrestricted subsidiary” and subsequently redesignate any such unrestricted
subsidiary as a restricted subsidiary so long as,

 

B-6



--------------------------------------------------------------------------------

   immediately after giving effect to such designation, (x) the Consolidated
Coverage Ratio (to be defined on a basis consistent with the standard set forth
under “Documentation” below) would be equal to or greater than 2.00:1.00 or (y)
the Consolidated Coverage Ratio would be equal to or greater than it was
immediately prior to giving effect to such designation. Unrestricted
subsidiaries will not be subject to the representations and warranties,
covenants, events of default or other provisions of the Term Loan Facility
Documentation, and the results of operations and indebtedness of unrestricted
subsidiaries will not be taken into account for purposes of calculating any
financial metric contained in the Term Loan Facility Documentation except to the
extent of distributions received therefrom.

Security:

   Subject to the limitations set forth below in this section, and, on the
Closing Date, to the Funding Conditions Provision, the Borrower Obligations, the
Guarantees and any Hedging/Cash Management Arrangements will be secured by (i) a
security interest in substantially all the present and after-acquired tangible
and intangible assets of the Borrower and each Guarantor (collectively, but
excluding the Working Capital Priority Collateral (as defined in the
Intercreditor Agreement) and Excluded Assets (as defined below), the “Term Loan
Priority Collateral” and together with the Working Capital Priority Collateral,
the “Collateral”), which security interest in the Term Loan Priority Collateral
will be first in priority (as between the Term Loan Facility and the ABL
Facility) and shall include (except as to Excluded Assets) but not be limited to
(a) a perfected pledge of all the capital stock of each direct material
wholly-owned restricted subsidiary held by the Borrower or any Guarantor (which
pledge, in the case of any foreign subsidiary of a U.S. entity shall be limited
to 65% of each series of capital stock of such foreign subsidiary and it being
understood that a foreign subsidiary holding company, substantially all of whose
assets consist of capital stock and/or indebtedness of one or more foreign
subsidiaries, intellectual property relating to such foreign subsidiaries and
any other assets incidental thereto, will be deemed a foreign subsidiary for
purposes of this

 

B-7



--------------------------------------------------------------------------------

   provision) and (b) perfected security interests in, and mortgages on,
equipment, general intangibles, investment property, intellectual property,
material fee-owned real property, intercompany notes and proceeds of the
foregoing and (ii) a security interest in the Working Capital Priority
Collateral, which security interest in the Working Capital Priority Collateral
will be second in priority (as between the Term Loan Facility and the ABL
Facility).    The priority of security interests and relative rights of the
Lenders under the Term Loan Facility and the lenders under the ABL Facility
shall be subject to the Intercreditor Agreement. The Administrative Agent shall
execute a joinder to the Intercreditor Agreement in substantially the form of
Exhibit B thereto.    Notwithstanding anything to the contrary, the Collateral
shall exclude the following: (i) any fee owned real property with a value of
less than an amount to be agreed (with all required mortgages being permitted to
be delivered post-closing; provided that the Borrower uses commercially
reasonable efforts to provide the required mortgages on the Closing Date),
(ii) leasehold interests (including requirements to deliver landlord lien
waivers, estoppels and collateral access letters), motor vehicles and assets
subject to certificates of title, aircraft, non-U.S. intellectual property,
letter of credit rights with a value of less than an amount to be agreed and
commercial tort claims with a value of less than an amount to be agreed,
(iii) assets specifically requiring perfection through control agreements (i.e.,
cash, deposit accounts or other bank or securities accounts, etc.) other than,
to the extent required under the ABL Facility, Cash Management Accounts and
Concentration Accounts (in each case as defined in the ABL Facility),
(iv) margin stock and, those assets over which the granting of security
interests in such assets would be prohibited by contract, applicable law or
regulation or the organizational documents of any non-wholly owned subsidiary
(including permitted liens, leases and licenses) (in each case, after giving
effect to the applicable anti-assignment provisions of the Uniform Commercial
Code,

 

B-8



--------------------------------------------------------------------------------

   other than proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the Uniform Commercial Code notwithstanding
such prohibitions), or to the extent that such security interests would result
in adverse tax consequences as determined by the Borrower, (v) the Acquisition
Agreement and any rights therein or arising thereunder (it being understood that
this clause (v) shall not apply to any proceeds of the Acquisition Agreement),
(vi) equity interests of unrestricted subsidiaries, (vii) those assets as to
which the Administrative Agent and the Borrower reasonably determine that the
costs of obtaining such security interests in such assets or perfection thereof
are excessive in relation to the benefit to the Lenders of the security to be
afforded thereby, and (viii) other exceptions to be mutually agreed upon or that
are usual and customary for facilities of this type consistent with the standard
set forth under “Documentation” below. The foregoing described in clauses
(i) through (viii) are, collectively, the “Excluded Assets”.    Notwithstanding
anything herein to the contrary, any property of the Borrower or any Guarantor
that is pledged to secure obligations under the ABL Facility shall be pledged to
secure the Borrower Obligations, the Guarantees and the Hedging/Cash Management
Arrangements.    All the above-described pledges, security interests and
mortgages shall be created and perfected on terms, and pursuant to
documentation, consistent with and substantially similar to (a) that certain
Guarantee and Collateral Agreement, dated as of May 25, 2011, among CDRT
Acquisition Corporation, Emergency Medical Services Corporation, the guarantors
party thereto and Deutsche Bank AG New York Branch and (b) Exhibit C to the
Precedent Term Loan Facility, and none of the Collateral shall be subject to any
other pledges, security interests or mortgages, subject to customary exceptions
for financings of this kind consistent with the standard set forth under
“Documentation” below.

 

B-9



--------------------------------------------------------------------------------

   For the avoidance of doubt, no actions in any non-U.S. jurisdiction or
required by the laws of any non-U.S. jurisdiction shall be required in order to
create any security interests in assets located or titled outside of the U.S. or
to perfect any security interests therein (it being understood that there shall
be no security agreements or pledge agreements governed under the laws of any
non-U.S. jurisdiction).

Mandatory Prepayments:

   The Term Loans shall be prepaid with (a) commencing with the first full
fiscal year of the Borrower to occur after the Closing Date, 50% of Excess Cash
Flow (to be defined consistent with “Documentation” below), with a reduction to
zero based upon achievement of a ratio of total net debt to EBITDA (the
“Leverage Ratio”) (to be defined consistent with “Documentation” below; provided
that there shall be no cap on the netting of cash and cash equivalents);
provided that any voluntary prepayments of loans (including loans under the ABL
Facility and any Incremental Revolving Facility to the extent any commitments
with respect thereto are permanently reduced) shall be credited against excess
cash flow prepayment obligations on a dollar-for-dollar basis (other than to the
extent such prepayments are funded with the proceeds of long-term indebtedness);
(b) 100% of the net cash proceeds received from the incurrence of indebtedness
by the Borrower or any of its restricted subsidiaries (other than the incurrence
of indebtedness permitted under the Term Loan Facility); and (c) 100% of the net
cash proceeds of all non-ordinary course asset sales or other dispositions of
property by the Borrower and its restricted subsidiaries (including insurance
and condemnation proceeds) in excess of an amount to be agreed and subject to
the right of the Borrower to reinvest such proceeds if such proceeds are
reinvested (or committed to be reinvested) within 12 months and, if so committed
to reinvestment, reinvested within 6 months thereafter, and other exceptions to
be agreed upon consistent with the standard set forth under “Documentation”
above. Notwithstanding the foregoing, mandatory prepayments made pursuant to
clauses (a), (b) and (c) above shall be limited to the extent that the Borrower
determines that such prepayments would result in material adverse tax
consequences related to the repatriation of funds in connection therewith by
foreign subsidiaries.

 

B-10



--------------------------------------------------------------------------------

   Within the Term Loan Facility, mandatory prepayments shall be applied first,
to accrued interest and fees due on the amount of the prepayment under the Term
Loan Facility and second, to the remaining amortization payments under the Term
Loan Facility as directed by the Borrower (and in case of no direction, applied
in direct order of maturity).    Any Lender may elect not to accept any
mandatory prepayment made pursuant to clause (a) or (c) (each a “Declining
Lender”). Any prepayment amount declined by a Declining Lender may be retained
by the Borrower and will increase the basket for repayment of specified junior
debt in the restricted payments covenant.

Voluntary Prepayments:

   Voluntary prepayments of borrowings under the Term Loan Facility will be
permitted at any time, in minimum principal amounts to be agreed upon, without
premium or penalty, subject to reimbursement of the Lenders’ redeployment costs
actually incurred in the case of a prepayment of Adjusted LIBOR borrowings other
than on the last day of the relevant interest period. All voluntary prepayments
of the Term Loan Facility will be applied to the remaining amortization payments
under the Term Loan Facility as directed by the Borrower.

Documentation:

   The definitive documentation for the Term Loan Facility (the “Term Loan
Facility Documentation”), the definitive terms of which will be negotiated in
good faith, will be “covenant-lite” and will contain incurrence-based covenants
consistent with this Term Sheet and, subject to the foregoing, will otherwise be
consistent with and substantially similar to, that certain Credit Agreement,
dated as of May 25, 2011 (the “Precedent Term Loan Facility”), among CDRT Merger
Sub, Inc., as borrower, the lenders from time to time party thereto, and
Deutsche Bank AG New York Branch, as administrative agent and collateral agent,
and will take into account and be modified fully as appropriate to reflect the
terms set forth in the Commitment Letter and, if applicable, the flex provisions
of the Fee Letter, taking into account

 

B-11



--------------------------------------------------------------------------------

   differences related to the Borrower and its business (including as to
operational and strategic requirements of the Company, the Acquired Business and
their respective subsidiaries in light of their size, industries, businesses,
business practices and business plans) (it being understood that basket sizes
will be set taking into account the relative EBITDA and consolidated total
assets of the Borrower) and operational and administrative changes reasonably
requested by the Administrative Agent, and in any event will contain only those
conditions to borrowing, representations and warranties, covenants and events of
default expressly set forth in this Term Sheet. Notwithstanding the foregoing,
the only conditions to the availability of the Term Loan Facility on the Closing
Date shall be the conditions set forth in the Funding Conditions Provision and
in Exhibit C to the Commitment Letter.

Representations and Warranties:

   Limited to the following: organizational status, authority and enforceability
of the Term Loan Facility Documentation, no violation of, or conflict with, law,
charter documents or agreements, litigation, margin regulations, governmental
approvals, U.S. Investment Company Act, PATRIOT Act, laws applicable to
sanctioned persons, accuracy of disclosure, financial statements and no material
adverse change (as defined in the Acquisition Agreement) on the Closing Date, no
default (after the Closing Date), no default under contractual obligations, no
undisclosed liabilities, taxes, ERISA, labor matters, subsidiaries, intellectual
property, insurance, creation and perfection of security interests, compliance
with laws, environmental matters, properties, use of proceeds and consolidated
closing date solvency, subject, in the case of each of the foregoing
representations and warranties, to qualifications and limitations for
materiality consistent with the standard set forth under “Documentation” above.
   The representations and warranties will be required to be made in connection
with each extension of credit (including the extensions of credit on the Closing
Date), except that the failure of any representation or warranty (other than the
Specified Representations and the Acquired Business Representations) to be true
and correct on the Closing Date will not constitute the failure of a condition
precedent to funding or a default under the Term Loan Facility.

 

B-12



--------------------------------------------------------------------------------

Conditions Precedent to Initial Extensions of Credit:

   The initial extensions of credit under the Term Loan Facility will be subject
solely to (a) the applicable conditions set forth in the Funding Conditions
Provision and in Exhibit C to the Commitment Letter and (b) the condition that
the Specified Representations and Acquired Business Representations shall be
true and correct in all material respects on and as of the Closing Date
(although any Specified Representation or Acquired Business Representation which
expressly relates to a given date or period shall be required only to be true
and correct in all material respects as of the respective date or for the
respective period, as the case may be).

Affirmative Covenants:

   Limited to the following: delivery of annual and quarterly financial
statements and other information (accompanied, in the case of annual financial
statements, by an audit opinion from nationally recognized auditors that is not
subject to qualification as to “going concern” or the scope of such audit other
than solely with respect to, or resulting solely from (i) an upcoming maturity
date under the Term Loan Facility occurring within one year from the time such
opinion is delivered or (ii) any potential inability to satisfy any financial
maintenance covenant on a future date or in a future period), delivery of
notices of defaults and certain material events (including ERISA events),
inspection rights (including books and records), maintenance of existence and
rights and privileges, maintenance of insurance, payment of taxes and
obligations, compliance with laws (including environmental laws), maintenance of
books and records, maintenance of properties, including real property, changes
in fiscal year (which shall provide that the Company will be able to change its
fiscal year once during the term of the Term Loan Facility), use of proceeds,
commercially reasonable efforts to maintain ratings, additional guarantors and
collateral and further assurances on collateral matters, subject, in the case of
each of the foregoing covenants, to exceptions and qualifications consistent
with the standard set forth under “Documentation” above.

 

B-13



--------------------------------------------------------------------------------

Negative Covenants:

  

Limited to the following incurrence-based high yield covenants: limitations on
the incurrence of debt, liens, fundamental changes, restrictions on subsidiary
distributions, transactions with affiliates (with exceptions to include among
other things transactions approved by a majority of disinterested directors),
further negative pledge, asset sales (which shall be permitted subject to (i) a
customary minimum cash consideration requirement to be agreed, (ii) a fair
market value requirement, and (iii) a requirement that the proceeds of asset
sales be applied in accordance with “Mandatory Prepayments”), restricted
payments (limited to dividends, investments and repayment of specified junior
debt), amendments of documents related to specified junior debt and line of
business, in the case of each of the foregoing covenants subject to exceptions,
qualifications and, as appropriate, baskets to be agreed upon consistent with
the standard set forth under “Documentation” above.

 

The ability to incur “ratio debt” will be consistent with the Precedent Term
Loan Facility, provided that the aggregate amount of Indebtedness permitted to
be incurred by non-guarantor subsidiaries shall be subject to a cap to be
agreed.

Financial Covenant:

   None.

Events of Default:

   Limited to the following: nonpayment of principal, interest or other amounts;
violation of covenants; incorrectness of representations and warranties in any
material respect; cross default (other than in the case of any financial
maintenance covenant) and cross acceleration to material indebtedness;
bankruptcy and insolvency of the Borrower or its significant subsidiaries;
material monetary judgments; ERISA events; actual or asserted invalidity of
material guarantees or security documents; and change of control, in the case of
each of the foregoing defaults subject to threshold, notice and grace period
provisions consistent with the standard set forth under “Documentation” above.

 

B-14



--------------------------------------------------------------------------------

Voting:

   Amendments and waivers of the Term Loan Facility Documentation will require
the approval of Lenders holding more than 50% of the aggregate amount of the
loans and commitments under the Term Loan Facility (the “Required Lenders”),
except that (i) the consent of each Lender directly and adversely affected
thereby shall be required with respect to: (A) increases in the commitment of
such Lender, (B) reductions of principal (including scheduled amortization),
interest or fees, (C) extensions or postponement of final maturity or any
scheduled amortization, and (D) releases of all or substantially all the value
of the Guarantees or releases of liens on all or substantially all of the
Collateral, (ii) the consent of 100% of the Lenders will be required with
respect to (A) modifications to any of the voting percentages and (B)
modifications to certain provisions requiring the pro rata treatment of Lenders
and (iii) customary protections for the Administrative Agent will be provided.
   The Term Loan Facility shall contain provisions permitting the Borrower to
replace or, if no payment or bankruptcy event of default has occurred and is
continuing, prepay the Loans and terminate the commitments of non-consenting
Lenders in connection with amendments and waivers requiring the consent of all
Lenders or of all Lenders directly affected thereby so long as Lenders holding
more than 50% of the aggregate amount of the loans and commitments under the
Term Loan Facility shall have consented thereto.    Notwithstanding anything to
the contrary set forth herein, the Term Loan Facility shall provide that the
Borrower may at any time and from time to time request that all or a portion of
any Term Loans be:    (a) converted to extend the scheduled maturity date(s) of
any payment of principal with respect to all or a portion of any principal
amount of such Term Loans (any such Term Loans which have been so converted,
“Extended Loans”) and upon such request of the Borrower any individual Lender
shall have the right to agree to extend the maturity date of its outstanding
Term Loans without

 

B-15



--------------------------------------------------------------------------------

   the consent of any other Lender; provided that all such requests shall be
made pro rata to all Lenders. The terms of Extended Loans shall be substantially
similar to the existing loans except for interest rates, fees, amortization,
final maturity date, provisions requiring optional and mandatory prepayments to
be directed first to the non-extended loans prior to being applied to Extended
Loans and certain other customary provisions to be agreed; or    (b) exchanged
for unsecured notes or secured notes ranking pari passu with or junior to the
Term Loan Facility (“Term Loan Facility Exchange Indebtedness”); provided that
such Term Loan Facility Exchange Indebtedness (i) has a weighted average
maturity outside the final stated maturity of the Term Loan Facility, (ii) shall
be issued in exchange for loans under the Term Loan Facility pursuant to an
offer made on a pro rata basis to all Lenders holding Term Loans, and any Term
Loans that are so exchanged shall be immediately cancelled, (iii) is in an
aggregate principal amount equal to the aggregate principal amount of the Term
Loans exchanged therefor and (iv) has covenants not materially more restrictive
taken as a whole (as determined by the Borrower in good faith) than the Term
Loan Facility.

Cost and Yield Protection:

   Usual for facilities and transactions of this type and consistent with
“Documentation” above, and to include increased cost protection as a result of
the Dodd-Frank Act, Basel III or any successor or similar authority.

Assignments and Participations:

   The Lenders will be permitted to assign Term Loans with the consent of the
Borrower (not to be unreasonably withheld); provided that no consent of the
Borrower shall be required (i) after the occurrence and during the continuance
of a payment or bankruptcy Event of Default (with respect to the Borrower) or
(ii) for assignments of Term Loans to any existing Lender or an affiliate of an
existing Lender or an Approved Fund (to be defined consistent with
“Documentation” above, and an “Approved Fund”). All assignments will require the
consent of the Administrative Agent unless such assignment is an assignment of
Term Loans to another

 

B-16



--------------------------------------------------------------------------------

   Lender, an affiliate of a Lender or an Approved Fund, not to be unreasonably
withheld. Assignments to any Disqualified Institution (except to the extent the
Borrower has consented to such assignment) and natural persons shall be
prohibited. Each assignment will be in an amount of an integral multiple of
$1.0 million with respect to the Term Loan Facility or, if less, all of such
Lender’s remaining loans and commitments of the applicable class. Assignments
will be by novation. The Administrative Agent shall receive a processing and
recordation fee of $3,500 for each assignment (unless waived by the
Administrative Agent).    The Lenders will be permitted to sell participations
in Term Loans without restriction, other than as set forth in the next two
sentences, and in accordance with applicable law. Voting rights of participants
shall be limited to matters in respect of (a) increases in commitments
participated to such participants, (b) reductions of principal, interest or
fees, (c) extensions of final maturity and (d) releases of all or substantially
all of the value of the Guarantees or all or substantially all of the
Collateral. Participations to any Disqualified Institution and natural persons
shall be prohibited.    The Term Loan Facility Documentation shall provide that
(a) Term Loans may be purchased and assigned on a non-pro rata basis through
(i) open market purchases and (ii) Dutch auction or similar procedures to be
agreed that are offered to all Lenders on a pro rata basis in accordance with
customary procedures to be agreed and subject to customary restrictions to be
agreed, provided that, in the case of any prepayment pursuant to clause (ii), no
payment or bankruptcy event of default has occurred and is continuing at the
time of such prepayment, and (b) the Sponsor, the Borrower and any other
affiliates of the Borrower shall be eligible assignees; provided that (i) any
such Term Loans acquired by the Borrower or any of its subsidiaries shall be
retired and cancelled promptly upon acquisition thereof (or contribution
thereto, including as contemplated by the following clause (ii)) and (ii) any
such Term Loans acquired by the Sponsor or any of its

 

B-17



--------------------------------------------------------------------------------

   affiliates may, with the consent of the Borrower, be contributed to the
Borrower (whether through any of its direct or indirect parent entities or
otherwise) and exchanged for debt or equity securities of such parent entity or
the Borrower that are otherwise permitted to be issued by such entity at such
time.    Assignments to the Sponsor and its affiliates (other than any such
affiliate that is a bona fide debt fund (an “Affiliated Debt Fund”)) (each, an
“Affiliated Lender”) shall be permitted subject to the following limitations:   
(i) Affiliated Lenders (A) will not receive information provided solely to the
Administrative Agent or Lenders and will not be permitted to attend/participate
in Lender meetings and (B) shall not receive advice of counsel to the
Administrative Agent or the Lenders or challenge their attorney-client
privilege;    (ii) the Affiliated Lenders shall have no right to vote any of its
interest under the Term Loan Facility (such interest will be deemed voted in the
same proportion as non-affiliated Lenders voting on such matter) except with
respect to any amendment (A) to increase the commitment of the relevant
Affiliated Lender, (B) to extend or postpone the final maturity or scheduled
date of amortization, (C) to reduce the principal, interest or fees, (D) to
release all or substantially all the value of the Guarantees or to release liens
on all or substantially all of the Collateral, (E) which would affect such
Affiliated Lender differently than other Lenders or (F) which would otherwise
require the consent of all Lenders or all Lenders directly and adversely
affected, and the Affiliated Lenders shall have no right to direct the
Administrative Agent to take any action except with respect to any action set
forth in the foregoing clauses (A) through (F); provided that no amendment,
modification or waiver of the Term Loan Facility Documentation shall, without
the consent of the Affiliated Lenders, deprive any Affiliated Lender of its pro
rata share of any payment to which all Lenders of the same class are entitled;

 

B-18



--------------------------------------------------------------------------------

   (iii) the amount of Term Loans purchased (including under the Incremental
Term Facility) by Affiliated Lenders shall not exceed 25% of the aggregate
outstanding amount of Term Loans (including under the Incremental Term Facility)
at any time; and    (iv) for any “Required Lender” vote, Affiliated Debt Funds
cannot, in the aggregate, account for more than 50% of the amounts included in
determining whether the “Required Lenders”, as applicable, have consented to any
amendment, waiver or other action.    The Term Loan Facility Documentation will
not require the Borrower or an Affiliated Lender, as applicable, to make a “no
MNPI” representation in connection with Borrower repurchases or Affiliated
Lender assignments and will require that the parties thereto waive any potential
claims arising from the Borrower or the applicable Affiliated Lender being in
possession of undisclosed information that may be material to a Lender’s
decision to participate.    For the avoidance of doubt, the foregoing
limitations set forth in clauses (i) through (iii) shall not be applicable to
Affiliated Debt Funds.

Successor Administrative Agent:

   The Administrative Agent and the Collateral Agent may each resign or, if it
or a controlling affiliate thereof is subject to an Agent-Related Distress Event
(to be defined consistent with “Documentation” above), be removed by the
Borrower or the Required Lenders, in each case upon 10 days’ notice by the
applicable parties and in each case subject to the appointment of a successor
administrative agent. Such successor shall be approved by the Borrower, which
approval shall not be unreasonably withheld if such successor is a commercial
bank with a combined capital and surplus of at least $5.0 billion, and otherwise
may be withheld in the Borrower’s sole discretion; provided that such approval
shall not be required during the continuance of a payment or bankruptcy event of
default. The Borrower shall have no obligation to pay any fee to any successor
that is greater than or in addition to the fees payable to the Administrative
Agent or Collateral Agent on the Closing Date.

 

B-19



--------------------------------------------------------------------------------

Expenses and Indemnification:

   The Borrower shall pay, if the Closing Date occurs, all reasonable and
documented out-of-pocket expenses of the Lead Arranger, the Agents and
Administrative Agent (without duplication) in connection with the syndication of
the Term Loan Facility and the preparation, execution, delivery, administration,
amendment, waiver or modification and enforcement of the Term Loan Facility
Documentation (including the reasonable fees, disbursements and other charges of
counsel identified herein or otherwise retained with the Borrower’s consent
(such consent not to be unreasonably withheld)).    Consistent with
“Documentation” above, the Borrower will indemnify the Lead Arranger, the Agents
and the Lenders and hold them harmless from and against all reasonable and
documented out-of-pocket costs, expenses (including reasonable fees,
disbursements and other charges of one firm of counsel for all Lead Arranger,
the Agents and Lenders and, if necessary, one firm of local counsel in each
appropriate jurisdiction) and liabilities of the Lead Arranger, the Agents and
the Lenders arising out of or relating to any claim or any litigation or other
proceeding (regardless of whether the Lead Arranger, the Agents or any Lender is
a party thereto) that relates to the Transactions, including the financing
contemplated hereby, the Acquisition or any transactions connected therewith,
regardless of whether any such indemnified person is a party thereto and whether
or not such proceedings are brought by you, your equity holders, affiliates,
creditors or any other person; provided that none of the Lead Arranger, the
Agents or any Lender will be indemnified for any cost, expense or liability to
the extent determined by a court of competent jurisdiction in a final and
non-appealable decision to have resulted from (i) the gross negligence, bad
faith or willful misconduct of such person or any of its affiliates or
controlling persons or any of the officers, directors, employees, agents or
members of any of the foregoing (as determined by a court of competent
jurisdiction in a final and non-appealable decision), (ii) a material breach of
the Term Loan Facility

 

B-20



--------------------------------------------------------------------------------

   Documentation by any such persons (as determined by a court of competent
jurisdiction in a final and non-appealable decision) or (iii) disputes between
and among indemnified persons (other than disputes involving claims against the
Lead Arranger, the Agents, and the Administrative Agent in their capacity as
such).

Governing Law and Forum:

   New York (except security documentation that the Lead Arranger reasonably
determine should be governed by local law).

Counsel to the Committed Lenders:

   Davis Polk & Wardwell LLP

 

B-21



--------------------------------------------------------------------------------

CONFIDENTIAL    ANNEX I to    EXHIBIT B

 

Interest Rates:

   The interest rates under the Term Loan Facility will be as follows:    At the
option of the Borrower, initially, Adjusted LIBOR plus 5.50% or ABR plus 4.50%.
   The Borrower may elect interest periods of 1, 2, 3 or 6 months (or, if
available to all relevant Lenders, 9 or 12 months or a shorter period) for
Adjusted LIBOR borrowings.    Calculation of interest shall be on the basis of
the actual days elapsed in a year of 360 days (or 365 or 366 days, as the case
may be, in the case of ABR loans based on the Prime Rate) and interest shall be
payable at the end of each interest period and, in any event, at least every
3 months.    ABR is the highest of (i) the rate of interest publicly announced
by the Administrative Agent as its prime rate in effect at its principal office
in New York City (the “Prime Rate”), (ii) the federal funds effective rate from
time to time plus 0.50% and (iii) the Adjusted LIBOR applicable for an interest
period of one month plus 1.00%; provided, that the ABR in respect of the Term
Loan Facility shall not be less than 2.25% per annum.    Adjusted LIBOR is the
London interbank offered rate for dollars, for the relevant interest period,
adjusted for statutory reserve requirements; provided, that the Adjusted LIBOR
in respect of the Term Loan Facility shall not be less than 1.25% per annum.



--------------------------------------------------------------------------------

EXHIBIT C

Project Verde

Summary of Additional Conditions

All capitalized terms used but not defined herein shall have the meaning given
to them in the Commitment Letter to which this Summary of Additional Conditions
is attached, including the other Exhibits thereto.

Except as otherwise set forth below, the initial borrowing under the Term Loan
Facility shall be subject to the satisfaction or waiver of the following
additional conditions:

1. The Acquisition shall have been or, substantially concurrently with the
initial borrowing under the Term Loan Facility shall be, consummated in
accordance with the terms of the Acquisition Agreement, without giving effect to
any modifications, amendments, express waivers or express consents thereto that
are materially adverse to the Lenders without the reasonable consent of the Lead
Arrangers (it being understood and agreed that any reduction in the purchase
price shall not be deemed to be materially adverse to the Lenders but any
resulting reduction in cash uses shall be allocated 100% to a reduction in the
Term Loan Facility).

2. Immediately following the Transactions, neither the Company nor any of its
subsidiaries will have any outstanding third party indebtedness for borrowed
money other than the Term Loan Facility, the ABL Facility, Existing Indebtedness
that the Lead Arrangers otherwise have agreed to permit to remain outstanding
and any capital leases existing on the date of the Commitment Letter or
permitted to be incurred under the Acquisition Agreement.

3. Except as disclosed in Section 4.8 of the Company Disclosure Letter, since
June 30, 2011, there shall not have been and shall not exist any event,
occurrence, development or state of circumstances or facts which, individually
or in the aggregate, has had or could be expected to have an Acquired Business
Material Adverse Effect (as defined in Annex C-I hereto).

4. All fees related to the Transaction payable to the Lead Arrangers, the Agents
or the Lenders shall have been paid to the extent due.



--------------------------------------------------------------------------------

5. The Lead Arrangers shall have received (a) audited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
the Company and its subsidiaries (excluding the Acquired Business and its
subsidiaries) for the three most recently completed fiscal years ended at least
90 days before the Closing Date and (b) unaudited consolidated balance sheets
and related statements of income, stockholders’ equity and cash flows of the
Company and its subsidiaries (excluding the Acquired Business and its
subsidiaries) for each subsequent fiscal quarter ended at least 45 days before
the Closing Date, in each case prepared in accordance with GAAP.

6. The Lead Arrangers shall have received unaudited consolidated balance sheets
and related statements of income, stockholders’ equity and cash flows of the
Acquired Business and its subsidiaries for each fiscal quarter ended after
June 30, 2011 and at least 45 days before the Closing Date, prepared in
accordance with GAAP (other than adjustments identified in Section 4.6 of the
Company Disclosure Letter).

7. The Lead Arrangers shall have received an unaudited pro forma consolidated
balance sheet and a related unaudited pro forma consolidated statement of income
of the Borrower as of and for the twelve-month period ending on the last day of
the most recently completed four-fiscal quarter period ended at least 45 days
before the Closing Date, prepared after giving effect to the Transactions as if
the Transactions had occurred as of such date (in the case of such balance
sheet) or at the beginning of such period (in the case of such statement of
income).

8. The Lead Arrangers shall have received a certificate of the chief financial
officer (or other comparable officer) of the Company substantially in the form
of Annex C-II hereto certifying the solvency, after giving effect to the
Transactions, of the Company and its subsidiaries on a consolidated basis.

9. The Lead Arrangers shall have received at least three calendar days prior to
the Closing Date all documentation and information as is reasonably requested in
writing by the Administrative Agent, at least 10 calendar days prior to the
Closing Date, about the Borrower and its subsidiaries mutually agreed to be
required by U.S. regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including without limitation
the PATRIOT Act.

10. Subject in all respects to the Funding Conditions Provision, (a) the
Guarantees with respect to the Term Loan Facility shall have been executed by
the Guarantors and be in full force and effect or substantially simultaneously
with the initial borrowing under the Term Loan Facility, shall be executed and
become in full force and effect and (b) all documents and instruments required
to perfect the Administrative Agent’s security interest in the Collateral with
respect to the Term Loan Facility shall have been executed and delivered by the
Borrower and the Guarantors and, if applicable, be in proper form for filing,
and none of the Collateral shall be subject to any other pledges, security
interest or mortgages, except for the liens permitted under the Term Loan
Facility Documentation or to be released on or prior to the Closing Date.

 

C-2



--------------------------------------------------------------------------------

11. The Company shall have used commercially reasonable efforts to provide to
the Lead Arrangers, not less than 20 consecutive calendar days prior to the
Closing Date (provided that (i) such period shall not include any day from and
including June 29, 2012 through and including July 9, 2012 and (ii) if such
period has not ended prior to August 17, 2012, such period shall be deemed not
to have commenced until September 4, 2012), a customary Confidential Information
Memorandum (other than the portions thereof customarily provided by financing
arrangers, and limited, in the case of information relating to the Acquired
Business, to Required Information (as defined in the Acquisition Agreement)).

 

C-3



--------------------------------------------------------------------------------

ANNEX C-I

Capitalized terms used in the following definition shall have the meaning given
to them in the Acquisition Agreement, and any references to a “section” shall
mean the specified Section of the Acquisition Agreement.

“Acquired Business Material Adverse Effect” shall mean any change, effect,
occurrence or development that

(a) has or would reasonably be expected to have a material adverse effect on the
condition (financial or otherwise), business, properties, assets, liabilities or
results of operations of the Company, provided that to the extent any effect is
caused by or results from any of the following, it shall not be taken into
account in determining whether there has been a material adverse effect:

(i) changes in conditions in the U.S. economy or capital or financial markets
generally, including changes in interest or exchange rates;

(ii) changes that are the result of factors generally adversely affecting the
industries within the geographic areas in which the Company conducts business;

(iii) changes in GAAP or authoritative interpretation thereof;

(iv) changes in general legal, regulatory, political, economic or business
conditions in the U.S., in each case, generally affecting the industries in
which the Company conducts business;

(v) the negotiation, execution, announcement or performance of the Acquisition
Agreement or the consummation of the transactions contemplated by the
Acquisition Agreement, including any loss, or threatened loss of, or adverse
impact on, the relationships (contractual or otherwise) with, customers,
suppliers, distributors, partners or Employees of the Company (provided that
this clause (v) shall be disregarded for purposes of any representations and
warranties set forth in Section 4.2 and Section 4.5);

(vi) the commencement, occurrence, continuation or escalation of any war, armed
hostilities or acts of terrorism involving any geographic region in which the
Company conducts business;

(vii) any action required to be taken by the Company pursuant to the terms of
the Acquisition Agreement or any action taken by the Company with the
Purchaser’s and the Lead Arrangers’ consent;



--------------------------------------------------------------------------------

(viii) any change in applicable Laws or the application or authoritative
interpretation thereof, including the effects of any duties on products of the
type manufactured by the Company; and

(ix) changes in the price of raw materials, including steel, of the type and
grade customarily purchased by the Company;

except in the case of clauses (i), (ii), (iv) and (ix), to the extent that such
adverse effect has a materially greater adverse effect on the Company as
compared to other companies operating in the same industries and markets in
which the Company operates;

or

(b) would, or would reasonably be expected to, have a material adverse effect on
the ability of the Company to perform its obligations under the Acquisition
Agreement or to consummate the transactions contemplated thereby.

 

C-I-2



--------------------------------------------------------------------------------

ANNEX C-II

Form of Solvency Certificate

Date:             , 201[ ]

To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:

I, the undersigned, the Chief Financial Officer of                     , a
                                  (the “Borrower”), in that capacity only and
not in my individual capacity (and without personal liability), do hereby
certify as of the date hereof, and based upon facts and circumstances as they
exist as of the date hereof (and disclaiming any responsibility for changes in
such fact and circumstances after the date hereof), that:

1. This certificate is furnished to the Administrative Agent and the Lenders
pursuant to Section          of the Credit Agreement, dated as of
                                 , 201[ ], among                      (the
“Credit Agreement”). Unless otherwise defined herein, capitalized terms used in
this certificate shall have the meanings set forth in the Credit Agreement.

2. For purposes of this certificate, the terms below shall have the following
definitions:

(a) “Fair Value”

The amount at which the assets (both tangible and intangible), in their
entirety, of the Borrower and its Subsidiaries taken as a whole would change
hands between a willing buyer and a willing seller, within a commercially
reasonable period of time, each having reasonable knowledge of the relevant
facts, with neither being under any compulsion to act.

(b) “Present Fair Salable Value”

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of the Borrower and its Subsidiaries
taken as a whole are sold with reasonable promptness in an arm’s-length
transaction under present conditions for the sale of comparable business
enterprises insofar as such conditions can be reasonably evaluated.

(c) “Stated Liabilities”

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of the Borrower and its Subsidiaries taken as
a whole, as of the date hereof after giving effect to the consummation of the
Transactions, determined in accordance with GAAP consistently applied.



--------------------------------------------------------------------------------

(d) “Identified Contingent Liabilities”

The maximum estimated amount of liabilities reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other contingent liabilities of the Borrower and its Subsidiaries taken as a
whole after giving effect to the Transactions (including all fees and expenses
related thereto but exclusive of such contingent liabilities to the extent
reflected in Stated Liabilities), as identified and explained in terms of their
nature and estimated magnitude by responsible officers of the Borrower.

(e) “Will be able to pay their Stated Liabilities and Identified Contingent
Liabilities as they mature”

For the period from the date hereof through the Maturity Date, the Borrower and
its Subsidiaries taken as a whole will have sufficient assets and cash flow to
pay their respective Stated Liabilities and Identified Contingent Liabilities as
those liabilities mature or (in the case of contingent liabilities) otherwise
become payable.

(f) “Do not have Unreasonably Small Capital”

For the period from the date hereof through the Maturity Date, the Borrower and
its Subsidiaries taken as a whole after consummation of the Transactions is a
going concern and has sufficient capital to ensure that it will continue to be a
going concern for such period.

3. For purposes of this certificate, I, or officers of the Borrower under my
direction and supervision, have performed the following procedures as of and for
the periods set forth below.

(a) I have reviewed the financial statements (including the pro forma financial
statements) referred to in Section          of the Credit Agreement.

(b) I have knowledge of and have reviewed to my satisfaction the Credit
Agreement.

(c) As chief financial officer of the Borrower, I am familiar with the financial
condition of the Borrower and its Subsidiaries.

4. Based on and subject to the foregoing, I hereby certify on behalf of the
Borrower that after giving effect to the consummation of the Transactions, it is
my opinion that (i) the Fair Value and Present Fair Salable Value of the assets
of the Borrower and its Subsidiaries taken as a whole exceed their Stated
Liabilities and



--------------------------------------------------------------------------------

Identified Contingent Liabilities; (ii) the Borrower and its Subsidiaries taken
as a whole do not have Unreasonably Small Capital; and (iii) the Borrower and
its Subsidiaries taken as a whole will be able to pay their Stated Liabilities
and Identified Contingent Liabilities as they mature.

* * *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this certificate to be executed on
its behalf by its Chief Financial Officer as of the date first written above.

 

[Borrower] By:     Name:   Title:   Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF INTERCREDITOR AGREEMENT AMENDMENT]